DETAILED ACTION
This office action is in response to the internal communication received on 11/04/2021 concerning application no. 14/742,837 filed on 06/18/2015.

Information Disclosure Statement
In the IDS dated 06/29/2015, citation no. 122 (US 77297432, attributed to Sabczynski et al. and purportedly issued 2005-07-01) was not considered as it is not a valid U.S. patent number and no corresponding document with the inventor name and publication date associated with citation no. 122 could be found.  
An updated 1449 form reflecting this finding is attached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793